Title: Charles P. De Lasteyrie to Thomas Jefferson, 14 April 1816
From: Lasteyrie-Dusaillant, Charles Philibert, comte de,Flower, George
To: Jefferson, Thomas


          
            Monsieur
             Paris ce 14 Avril 1816.
          
          je prend la liberté de vous adrésser Monsieur Geo. flower Agriculteur Anglais qui veut aller exercer son activité et ses talents Sur une terre où l’industrie est cert Sûre de ne point trouver d’obstacles, et où l’homme peut retirer une juste récompense de ses travaux.
          Mr flower que j’ai eu occasion de connoître particuliérement en france est doué d’un dégré de Sagesse et de raison qu’on trouve rarement dans un âge même avancé parmi les habitans corrompus de notre vieux continent. je félicite votre patrie de faire de pareilles conquêtes. Elle vous Seront plus utiles que celles que nous faisons et que nous apprécions tant en Europe. je voudrois être moi même plus jeune, et j’irois vous demander L’hospitalité. je compte asses sur votre amitié pour moi, et sur votre philantropie éclairé, pour espérer que vous serés utile à Mr flower en ce qui dépendra de vous.
          Mr Lafayette habite Sa campagne, où il vit éloigné des affaires, entièrement adonné aux travaux des champs.
          je viens de former à Paris un établissement Lithographique. c’est un art qui rendra de grand services aux arts et aux sciences; et quoique dans son enfance, il est déja très utile, mais il le deviendra bien davantage lorsqu’il sera perfectionné. c’est à quoi je travaille, et j’espere que je parviendrai à le rendre d’un usage plus facile et plus économique. il seroit bien a désirer qu’il s’introduisit en Amérique, ou il vous seroit encore plus utile qu’en Europe. Vous manqués de graveurs, et ceux que vous avés ne sont pas aussi habiles que les notres. La Lithographie vous donneroit autant de graveurs que vous avés de déssinateurs, et vous trouveriés ainsi un moyen de propager dans votre patrie Les choses utiles. s’il venoit dans la tête de quelqu’un de vos compatriotes de vouloir former un établissement lithographique ils n’auroient qu’à m’envoyer un échantillon grand comme la main des pierres d’amérique. j’esserai ces pierres pour voir Savoir si elles Sont bonnes. Ces pierres doivent être calcaire et Argileuses, prendre a peu de chose près le polis du Marbre, être sans trous ni cavités, et d’un grain fin. La Cassure en est concoide. c’est l’espèce de pierre que Werner nomme Schiste calcaire. je pourrai vous en envoyer un échantillon si vous le désirés. Vous me permettrés de vous envoyer quelques échantillons qui sortiront de mes presses.
          j’espere que vous jouissés toujours d’une heureuse santé. je vous en désire bien Sincérement la continuation, et je vous prie de croire aux Sentiment d’estime et d’attachement que j’ai et que j’aurai toujours pour vous.
          C. P. De Lasteyrie
          
          Editors’ Translation
          
            
              Sir
               Paris 14 April 1816.
            
            I take the liberty of recommending to you Mr. George Flower, an English farmer, who wants to go and practice his occupation and his talents in a land where industry is certain to find no obstacles and a man can get a just reward for his labor.
            Mr. Flower, whom I got to know particularly well in France, is gifted with a degree of wisdom and reason that is rarely found, even in persons of an advanced age, among the corrupt inhabitants of our old continent. I congratulate your country on its conquests. They will be more useful to you than those that we are making and appreciate so much in Europe. I myself would like to be younger, in which case I would go and ask  for your hospitality. I am counting on your friendship and enlightened philanthropy, and I hope that you will be useful to Mr. Flower to the extent of your ability.
            Mr. Lafayette lives on his estate, away from public  affairs, entirely devoted to farming.
            I have just created in Paris a lithographic establishment. This art will render great services to the arts and sciences. Even though in its infancy, it is already very useful, but it will become much more so when it is perfected. This is what I am working on, and I hope to be able to make it easier and cheaper to use. Its introduction is much to be desired in America, where it would offer even greater advantages than in Europe. You lack engravers, and the ones you have are not as skilled as ours. Lithography would provide you with as many engravers as you have sketchers, and you would thus find a way to publicize useful things in your country. If it occurred to one of your fellow citizens to form a lithographic establishment, they need only send me a sample of American stones the size of a hand. I will test them to see if they are any good. These stones must be calcareous and clayey, able to acquire almost the polish of marble, free of holes or cavities, and showing a fine grain. The fracture should be  conchoidal. It is the kind of stone that Werner calls calcareous schist. I could send you a specimen if you wish. You will allow me to send you a few samples of the work produced by my presses.
            I hope that you are still enjoying good health. I sincerely wish for its continuation. Please accept my sincere regards and the attachment I have and will always have for you.
             C. P. De Lasteyrie
          
        